DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Regarding Step 1 of the section 101 analysis, claim 1 is directed to a statutory category, because “an apparatus” satisfies the requirements of a machine. 
Regarding Step 2A prong one of the section 101 analysis, the claim recites an apparatus that is configured “to subtract baseline estimation data…from the input signal data…to compute output signal data”. The claimed subtraction employs a mathematical calculation to generate output signal data. Therefore, the limitation falls into the “mathematical concept” group of abstract ideas. This limitation also falls into the “mental process” group of abstract ideas, since subtraction of a signal from another signal can be practically performed in the human mind, e.g., scientists and engineers have been demonstrating the principles of signal processing by hand before digital implementation of those principles. The recitation of an apparatus does not negate the mental nature of this limitation, because the claim uses the apparatus as a tool to perform the otherwise mental process.
The limitation “and to compute the baseline estimation data…from a convolution using a discrete Green’s function” further specifies a mathematical calculation to arrive at the baseline estimation data. This limitation falls into the “mathematical concept” and “mental process” groups of abstract ideas as well.
Regarding Step 2A prong two and Step 2B of the section 101 analysis, the claim includes an additional element of “to retrieve input signal data”. This limitation refers to a simple data gathering step that is necessary for the subtraction step. Therefore, the limitation is insignificant extra-solution activity and the claim as a whole does not amount to more than the abstract idea itself. The claim is not patent eligible.
Dependent claims 2-8 only further recite the details of the mathematical calculations and therefore do not provide significantly more.
Dependent claims 9-10 only further recite the form of the input signal data and output signal data (e.g., tomography data) and therefore do not provide significantly more.
Independent claim 11 (a method claim) is treated in the same way as claim 1 above. An additional limitation, “estimating a baseline contribution…in the input signal data…to obtain baseline estimation data”, is recited. This limitation appears to only further recite a mathematical calculation related to the last limitation of obtaining the baseline estimation data.
Dependent claims 12-14 are treated in the same way as claims 2-8 above.
Dependent claim 15 recites a “tangible, non-transitory computer-readable medium…facilitates performance of the method according to claim 11”. This additional element represents no more than mere instructions on a memory to apply the judicial exceptions on a computer. Claim 15 does not provide significantly more.
Claim 16 recites a “neural network device trained by input and output signal data, wherein the output signal data are created from the input signal data by the method according to claim 11”. Example 39 of Subject Matter Eligibility Examples: Abstract Ideas is analogous to the combination of claim 11 and claim 16. The claim of interest in Example 39 recites creating a modified set of digital facial images from a set of digital facial images, and training a neural network using both sets. According to the guidance, Example 39 “does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind.” Claim 11 differs in that mathematical concepts are recited; however, claim 16 similarly recites training a neural network (using the output signal data resulting from the mathematical calculations). This limitation is not a mathematical concept or mental process according to the example. If considered an integration of the mathematical concepts of claim 11 into a practical application (of neural network training), this limitation appears to be significantly more. Claim 16 is not rejected. Incorporation of this limitation into claim 11 (and the other independent claims) would overcome the section 101 rejection.
Claim 17 recites “[a]n output signal data being the result of the method according to claim 11”. This limitation appears to redundant since claim 11 already recites “to obtain output signal data”. Claim 17 is therefore treated in the same way as claim 11 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-11, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouwman et al. (Alias Subtraction More Efficient Than Conventional Zero-Padding in the Fourier-Based Calculation of the Susceptibility Induced Perturbation of the Magnetic Field in MR, 2012, Magnetic Resonance in Medicine, Vol. 68, Pages 621-630), hereinafter “Bouwman”.
Regarding claim 1, Bouwman teaches:
An apparatus for baseline estimation in input signal data (See the Abstract, Fig. 2, and page 624: “All methods were implemented in MATLAB R2009b, invoking the built-in forward and inverse Fourier transform, and simulations were carried out on a IntelVR CoreTM2 Quad CPU of 2.50 GHz, with 8 GB RAM on a 64-bit Operating system.”), wherein the apparatus is configured 
to retrieve input signal data (I(xi)) (See processing a field of view (FOV) in Fig. 2b and page 623: “The overall procedure consisted of processing the ‘‘unpadded’’ (UP) matrix”.); 
to subtract baseline estimation data (f(xi)) from the input signal data (I(xi)) to compute output signal data (See page 623: “and then to subtract the estimated effect of aliasing:”. Then see Eq. [8], where the aliasing serves as “baseline estimation data”. The updated FOV without aliasing in Fig. 2b serves as obtained output signal data.); and 
to compute the baseline estimation data (f(xi)) from a convolution using a discrete Green's function (G(xl)) (See Eq. [9], terms explained on page 622: “Here, F and F-1 are respectively the forward and inverse discrete Fourier transform (DFT) and G(k) is the Green’s function in the Fourier domain including the Lorentz correction.” Also see page 628: “To implement this ‘‘virtual’’ zero-padding (vZP), distinctive algorithms were derived (see Fig. 1) for CC based on the discrete Green’s function (Eq. 10) and for KF using the continuous Green’s function (Eq. 11).”).

Regarding claim 9, Bouwman teaches:
The apparatus according to claim 1, wherein the input signal data are one of input image data, input sonar, sound and/or ultrasound data, input radar data, input spectral data, input cepstral data, input seismographic data, input statistical data, input tomography data, input microwave data, and input vibrational data (See the Title, Abstract and Fig. 2, magnetic resonance imaging data as input.).

Regarding claim 10, Bouwman teaches:
The apparatus according to claim 1, wherein the output signal data are one of output image data, output sonar, sound and/or ultrasound data, output radar data, output spectroscopy data, output cepstral data, output seismographic data, output statistical data, output tomography data, output microwave data, and output vibrational data (See the Title, Abstract and Fig. 2, magnetic resonance imaging data as output).

Regarding claim 11, Bouwman teaches:
A method for baseline estimation in input signal data (See the Abstract.), the method comprising:
retrieving input signal data (I(xi)) (See processing a field of view (FOV) in Fig. 2b and page 623: “The overall procedure consisted of processing the ‘‘unpadded’’ (UP) matrix”.); 
estimating a baseline contribution (I2(xi)) in the input signal data (I(xi)) to obtain baseline estimation data (f(xi)) (See Eq. [9].), and
subtracting the baseline estimation data from the input signal data (I(xt)) to obtain output signal data (O(xi)) (See page 623: “and then to subtract the estimated effect of aliasing:”. Then see Eq. [8], where the aliasing serves as “baseline estimation data”. The updated FOV without aliasing in Fig. 2b serves as obtained output signal data.),
wherein the step of obtaining the baseline estimation data (f(xi)) comprises the steps of computing the baseline estimation data (f(xi)) using a convolution with a discrete Green's function (G(xi)) (See Eq. [9], terms explained on page 622: “Here, F and F-1 are respectively the forward and inverse discrete Fourier transform (DFT) and G(k) is the Green’s function in the Fourier domain including the Lorentz correction.” Also see page 628: “To implement this ‘‘virtual’’ zero-padding (vZP), distinctive algorithms were derived (see Fig. 1) for CC based on the discrete Green’s function (Eq. 10) and for KF using the continuous Green’s function (Eq. 11).”).

Regarding claim 15, Bouwman teaches:
A tangible, non-transitory computer-readable medium with a program code which, upon execution by one or more processors, facilitates performance of the method according to claim 11 (See page 624: “All methods were implemented in MATLAB R2009b, invoking the built-in forward and inverse Fourier transform, and simulations were carried out on a IntelVR CoreTM2 Quad CPU of 2.50 GHz, with 8 GB RAM on a 64-bit Operating system.”).

Regarding claim 17, Bouwman teaches:
An output signal data being the result of the method according to claim 11 (The updated FOV without aliasing in Fig. 2b serves as obtained output signal data.).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouwman (Alias Subtraction More Efficient Than Conventional Zero-Padding in the Fourier-Based Calculation of the Susceptibility Induced Perturbation of the Magnetic Field in MR, 2012, Magnetic Resonance in Medicine, Vol. 68, Pages 621-630) in view of Lee et al. (Deep artifact learning for compressed sensing and parallel MRI, 3 March 2017, arXiv, Pages 1-32), hereinafter “Lee”.
Claim 16 is met by the combination of Bouwman and Lee, wherein
Bouwman teaches:
wherein the output signal data are created from the input signal data by the method according to claim 11 (See the treatment of claim 11.)
Bouwman does not disclose the following; however, 
A neural network device trained by input and output signal data (See page 5: “One possible approach is to learn the artifact free images from the aliased images (Fig. 1 (b)). Specifically, suppose we are given a sequence of training data…where Fˆ(i) and F (i) denote the aliased image defined in (2) and the artifact-free image in (1) for the i-the data, respectively. Then, a neural network f : X → Y is trained such that it minimizes the empirical risk:”.),
Motivation to combine:
Bouwman and Lee together teach the limitations of claim 16. Lee is directed to a similar field of art (neural networks for removing aliasing artifacts from MRI data). Therefore, Bouwman and Lee are combinable. Modifying the system and method of Bouwman by adding a neural network device trained by the input signal data and output signal data of Bouwman would yield the expected and predictable result of a learning network applicable to enhancing a variety of MRI data affected by aliasing. Therefore, it would have been obvious to a person of ordinary skill art before the effective filing date of the claimed invention to combine Bouwman and Lee in this way.


Allowable Subject Matter
Claim 2-8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if (1) the section 101 rejections are overcome, and if (2) rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, does not disclose or suggest in
claim 2 and similar claim 12: 
    PNG
    media_image1.png
    216
    569
    media_image1.png
    Greyscale
 (claims 3-4 are dependent on claim 2 and claim 13 is dependent on claim 12 and include the same limitations)
claim 5: 
    PNG
    media_image2.png
    255
    567
    media_image2.png
    Greyscale


claim 6: 
    PNG
    media_image3.png
    64
    546
    media_image3.png
    Greyscale
 (claims 7-8 are dependent on claim 6 and include the same limitations)
claim 14: 
    PNG
    media_image4.png
    70
    568
    media_image4.png
    Greyscale


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661